UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A-2 [X] Annual Report Under Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the fiscal year ended November 30, 2009 [ ] Transition Report Under Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the transition period from to COMMISSION FILE NUMBER:000-53346 CALIBERT EXPLORATIONS, LTD. (Name of small business issuer in its charter) NEVADA Applied for (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 645 Bayway Boulevard, Clearwater Beach, FL (Address of principal executive offices) (Zip Code) Issuer’s telephone number: 727-442-2600 Securities registered under Section 12(b) of the Exchange Act: NONE. Securities registered under Section 12(g) of the Exchange Act: 5,160,000 Shares of Common Stock, $0.001 Par Value Per Share. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes NoX Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-X contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X]No State issuer’s revenues for its most recent fiscal year. $NIL State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days.(See definition of affiliate in Rule 12b-2 of the Exchange Act.): $12,900,000 based on sale price of $2.50 per share State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 5,160,000 common shares issued and outstanding Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] This Form 10-K/A-2 is being filed as a result of comments received from the Securities and Exchange Commission.Only Items 8 and 9 have been amended.The amendments relate to the disclosure in Note 1 to our financial statements; acquisition costs and expenses in Note 3 to our financial statements; and,management’s report on disclosure controls and procedures and on internal control over financial reporting. PART I Certain statements contained in this Annual Report on Form 10-K constitute “forward-looking statements.” These statements, identified by words such as “plan,” “anticipate,” “believe,” “estimate,” “should,” “expect,” and similar expressions include our expectations and objectives regarding our future financial position, operating results and business strategy. These statements reflect the current views of management with respect to future events and are subject to risks, uncertainties and other factors that may cause our actual results, performance or achievements, or industry results, to be materially different from those described in the forward-looking statements. Such risks and uncertainties include those set forth under the caption “Management’s Discussion and Analysis or Plan of Operation” and elsewhere in this Annual Report. We advise you to carefully review the reports and documents we file from time to time with the Securities and Exchange Commission (the “SEC”), particularly our Quarterly Reports on Form 10-Q and our Current Reports on Form 8-K. As used in this Annual Report, the terms “we,” “us,” “our,” “Calibert ” and the “Company” means Calibert Explorations, Ltd., unless otherwise indicated. All dollar amounts in this Annual Report are expressed in U.S. dollars, unless otherwise indicated. 2 ITEM 8. FINANCIAL STATEMENTS. Index to Financial Statements: CALIBERT EXPLORATIONS LTD (An Exploration Stage Company) FINANCIAL STATEMENTS For the years ended November 30, 2009 and 2008 and the period of February 21, 2007 (inception) through November 30, 2009 CONTENTS Page Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets F-3 Consolidated Statements of Operations F-4 Consolidated Statement of Changes in Shareholders' (Deficiency) Equity F-5 Consolidated Statements of Cash Flows F-6 Notes to Consolidated Financial Statements F-7-16 3 Report of Independent Registered Public Accounting Firm To The Shareholders and Board of Directors of Calibert Explorations Ltd. We have audited the accompanying consolidated balance sheets of Calibert Explorations Ltd. (an Exploration Stage Company) as of November 30, 2009 and 2008 and the related statements of operations, changes in shareholders’ (deficiency) equity and cash flows for the years then ended and from February 21, 2007 (inception) through November 30, 2009. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation.We believe that our audits provided a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Calibert Explorations Ltd. as of November, 2009, and the results of its operations and its cash flows for the year then ended and the period from February 21, 2007 (inception) through November 30, 2009 in conformity with accounting principles generally accepted in the United States. The accompanying financial statements referred to above have been prepared assuming that the Company will continue as a going concern.As more fully described in Note 2, the Company’s need to seek new sources or methods of financing or revenue to pursue its business strategy, raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans as to these matters are also described in Note 2.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. As more fully described in Note 1 to the consolidated financial statements, the Company determined that additional disclosure was necessary in order to reflect its accounting policy for accounting for mineral costs than what was presented in the consolidated financial statements included in the Company’s Annual Report on Form 10-K for the year ended November 30, 2009.There were no changes to reported earnings as a result of the additional disclosure. JEWETT, SCHWARTZ, WOLFE & ASSOCIATES Jewett, Schwartz, Wolfe & Associates Hollywood, Florida March 13, 2010, except for Note 1, which is dated May 12, 2010 F-2 4 CALIBERT EXPLORATIONS LTD. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS November 30, November 30, ASSETS CURRENT ASSETS: Cash $ TOTAL CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Accounts payable and accrued expenses $ CURRENT LIABILITIES: COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY: Common Stock, $0.001 par value 200,000,000 shares authorized and 5,160,000 shares issued and outstanding as of November 30, 2009 and 2008 Paid in capital Deficit accumulated during the exploration stage ) ) TOTAL SHAREHOLDERS' (DEFICIENCY) EQUITY ) TOTAL LIABILITIES AND SHAREHOLDERS' (DEFICIENCY) EQUITY $ $ F-3 5 CALIBERT EXPLORATIONSRESOURCES, INC (AN EXPLORATION STAGE COMPANY) STATEMENT OF OPERATIONS For the Period from February 21, For the year ended For the year ended 2007 (inception) to November 30, 2009 November 30, 2008 November 30, 2009 REVENUES $
